DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 01, 2021 and July 26, 2021 are being considered by the examiner.
Drawings
The drawings were received on February 16, 2021.  These drawings are accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagayama et al. (US 2002/0031320, hereinafter referred to as “Nagayama”). Nagayama anticipates claims:
1. An optical fiber comprising: 

a cladding (200) mainly comprised of silica glass, the cladding surrounding an outer peripheral surface of the core and having a refractive index lower than a refractive index of the core (see figures 1 and 2), wherein 
an average value n1_ave of the refractive index of the core, a minimum value nc_min of the refractive index of the cladding, and a refractive index n0 of pure silica glass satisfy relationships of:
n1_ave > nc_min; and
nc_min < n0 (see figures 1 and 2)
the cladding contains fluorine, and 
a fluorine concentration in the cladding is adjusted to be minimum in an outermost portion of the cladding (see Abstract and figures 1 and 2).
With respect to claims 5-7. The claims contains the following functional limitation: wherein a stress acting perpendicularly to a cross section of the optical fiber perpendicular to the fiber axis in an outer region of the cladding, the outer region being defined as an annular region from a position where a distance along a radial direction of the optical fiber from an inner peripheral surface of the cladding is 50% of a width of the cladding to a position where a distance along the radial direction from the inner peripheral surface is 80% of the width of the cladding, is a tensile stress;
wherein the optical fiber has an effective area of 80 pm2 or more and 160 pm2 or less at a wavelength of 1550 nm;
wherein the optical fiber has a cable cutoff wavelength of 1530 nm or less.
The patentability of an apparatus depends only on the claimed structural limitations.  Nagayama teaches a structure that is substantially identical to that of the claimed invention, therefore the claimed properties or functions are presumed to be inherent.  The burden is on the 
8. The optical fiber according to claim 1, wherein the core contains chlorine (see paragraph 0041).
9. The optical fiber according to claim 8, wherein the core contains at least the chlorine, and a chlorine concentration XClouter[ppm] in an outermost portion of the core and a maximum value XCl_max[ppm] of the chlorine concentration in the core satisfy a relationship of:
0 <= XCL_outer < 0.8 x XC1_max (see figures 1 and 2 which show that the concentration goes to 0 of chlorine, meeting the requirement of the claim)
15. The optical fiber according to claim 1, further comprising a depressed portion (201) provided between the core and the cladding, wherein an average value n2_ave of a refractive index of the depressed portion satisfies a relationship of:
n2_ave <= nc_min (see figure 2)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 2-4, 10-14, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama, as applied to claims 1, 8 and 15 above.
 	With respect to claims 2-4, 10-14, 16 and 17, Nagayama discloses the limitations of claims 1, 8 and 15 as previously stated. Nagayama is further silent to the specific optimum ranges and all the materials as required by the claim. For example, Nagayama is silent to wherein the core contains both the GeO2 and the chlorine; wherein the core contains fluorine. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Nagayama such that the core contains both the GeO2 and the chlorine; wherein the core contains fluorine, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
	Further, the claims are silent to the optimum ranges selected in the instant claims, for example: wherein a fluorine concentration XFc_outer[ppm] in the outermost portion of the cladding and a maximum value XFc_max[ppm] of the fluorine concentration in the cladding satisfy a relationship of:
0 <= XFc_outer < 0.8 x XFc_max (claim 2);
wherein a fluorine concentration distribution XF(r) is determined by the fluorine concentration in the cladding and a distance r along a radial direction of the optical fiber from the fiber axis, in a cross section of the optical fiber perpendicular to the fiber axis, and a differential coefficient XF'(r) of the fluorine concentration distribution XF(r) at the distance r is negative, and an absolute value of the differential coefficient XF'(r) is 30 ppm/pm or more and 600 ppm/pm or less in any small section, the small section having a width of 1 pm defined along the radial direction, in an outer region of the cladding, the outer region being defined as an annular region from a position where a distance along the radial direction from an inner 
an average value of a concentration of the GeO2 contained in the core is 33000 ppm or less, and an average value of a concentration of a chlorine element contained in the core is 20000 ppm or less (claim 10);
wherein a relative refractive index difference Acore of an average value of refractive index of the core with respect to pure silica glass is -0.2% or more and +0.4% or less (claim 12);
wherein a relative refractive index difference Al of an average value of refractive index of the core with respect to a minimum refractive index of the cladding is 0.1% or more and 0.5% or less (claim 13);
wherein an exponent u of a refractive index profile of the core is 1 or more and 10 or less (claim 14);
wherein a relative refractive index difference A+ of an average value of refractive index of the core with respect to the depressed portion is 0.2% or more and 0.5% or less (claim 16);
wherein a relative refractive index difference A2 of an average value of refractive index of the depressed portion with respect to a minimum refractive index of the cladding is -0.16% or more and -0.02% or less, and a ratio r2/rl of a radius r2 of the depressed portion to a radius rl of the core is 2.0 or more and 7.0 or less (claim 17).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize all these ranges, as required in the claims, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Once the device is so optimized, the examiner interprets a stress acting perpendicularly to the cross section is a tensile stress, in the outer region of the cladding, since this limitation does not further limit any of the previously claimed limitations (see claim 4).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290.  The examiner can normally be reached on 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John Bedtelyon/Primary Examiner, Art Unit 2874